
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Ms. Speier (for
			 herself, Ms. Jackson Lee of Texas,
			 Ms. Richardson,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mrs. McCarthy of New York,
			 Mr. Schiff,
			 Ms. Sutton,
			 Ms. Edwards,
			 Ms. Tsongas,
			 Mr. Connolly of Virginia,
			 Mr. Jackson of Illinois,
			 Mr. Tonko,
			 Mr. Hinchey,
			 Ms. Norton,
			 Mr. Smith of Washington, and
			 Ms. Eddie Bernice Johnson of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Expressing support for designation of the
		  first Saturday in January after Congress reconvenes as National Congress
		  on Your Corner Day.
	
	
		Whereas the Constitution of the United States establishes
			 a democratic government of the people, by the people, and for the people, in
			 which supreme power is vested in the people and exercised through their elected
			 representatives, most directly in the House of Representatives;
		Whereas the First Amendment of the Constitution provides
			 for the right of the people peaceably to assemble, and to petition the
			 Government for a redress of grievances;
		Whereas Congress on Your Corner events
			 provide valuable opportunities for each Member of Congress to hear directly
			 from those they represent in an informal setting about any issues, concerns, or
			 problems they may have with the Federal Government, and to provide outreach,
			 assistance, and information about the Federal Government;
		Whereas Arizona Representative Gabrielle Giffords, who
			 best exemplifies the United States’ representative form of government and
			 democratic ideals, was conducting her first Congress on Your
			 Corner event of the year in Tucson, Arizona, on January 8, 2011;
		Whereas more than 60 of her constituents had come out that
			 day to meet with Representative Giffords, and 6 people were killed, including
			 her community outreach director Gabriel “Gabe” Zimmerman, and 13 were wounded
			 by a single gunman, including Representative Giffords;
		Whereas the United States system of representation
			 requires constant feedback from the public for Members of Congress to fulfill
			 their duties, and the tragedy in Tucson, Arizona, should not and cannot make it
			 more difficult for elected officials to be accessible to their constituents;
			 and
		Whereas the first Saturday in January after Congress
			 reconvenes would be an appropriate date to designate as National
			 Congress on Your Corner Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Congress on Your Corner Day;
			(2)urges all members of the House of
			 Representatives to observe such a day to honor those who were killed or injured
			 in Tucson, Arizona; and
			(3)recognizes the
			 importance of Congress on Your Corner and other events throughout the year that
			 provide opportunities for Members of Congress to engage with their constituents
			 and to fulfill the ideals of the Founding Fathers and precepts of the
			 Constitution of the United States.
			
